Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/26/2021 has been entered.

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed January 29th, 2021. Applicant’s amendments to claims 1-2 and 6, as described on pages 5-9 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “…an attitude sensor reliability predetermined threshold...” as supported by the specification in at least paragraph [0005]. However, as they change the scope of the claim, new rejections have been added for the previously rejected claims 1-2 and 6 below. All other rejections under 35 USC 

	Applicant argues that Oh and Furusho fail to teach the system predetermined threshold of the camera using attitude info, or the mounting position and mounting angle of the camera with the ground. Specifically, applicant argues that the combination fails to disclose “estimate in the case where the calculated attitude-sensor reliability level is greater than an attitude sensor reliability predetermined threshold, a first external parameter of the camera using the attitude information… wherein the first external parameter of the camera comprises at least one of a mounting position and a mounting angle of the camera with respect to the ground”. However, Furusho discloses a system for determining an external parameter, in this case a road marker identifier based on the accuracy of images from the imaging unit i.e. a camera in order to determine the accuracy. The accuracy of the system’s ability to calculate the road markers is based on factors such as the vehicle yaw and pitch, which includes the position of the camera as it is attached to the vehicle, image coordinates and identified likely estimates of the lane marker, and finally a camera height from the road surface [0030-0036]. While a threshold is not explicitly stated, the ability to determine an accuracy of the system to determine either a positive identification of a lane marker or an estimate of a pseudo lane marker is interpreted by the office as being equivalent to using the camera information in order to set a threshold for determining an attitude sensor reliability, using factors such as the camera positon on the vehicle and the height of the camera from the ground. Additionally and as an alternative, Chietein also discloses a means for determining the attitude information for a camera based on changing vehicle 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pre-Granted Publication No. US 2014/0139671 A1 hereinafter “Oh”) in view of Furusho (US Pre-Granted publication No. US 2002/0042676 A1 hereinafter “Furusho”) or alternatively Oh in view of Chietein et al. (US Pre-Granted Publication No. US 2017/0134661 A1 hereinafter “Chietein”).


	Regarding claim 1 Oh discloses:

	A calibration system mounted in a vehicle and comprising: an attitude sensor that acquires attitude information regarding a vehicle coordinate system of the vehicle; (Oh abstract, [0012] [0020] [0072] wherein the vehicle has an attitude sensor related to the coordinate system) a camera that captures an image of the surroundings of the vehicle; (Oh [0012] wherein the image pickup unit is a camera)... a first external parameter of the camera using the attitude information output by the attitude sensor and a relationship of a coordinate system of the camera to the vehicle coordinate system, (Oh [0022] [0032] [0044] [0072] wherein the camera i.e. image pickup unit uses the misalignment information i.e. attitude information from the angular sensors) … 

	As an alternative and in addition, Oh does not appear to disclose:

	and a processor configured to calculate an attitude-sensor reliability level that is a reliability level of the attitude sensor, and estimate, in the case where the calculated attitude-sensor reliability level is greater than an attitude sensor reliability predetermined threshold, a first external parameter of the camera using the attitude information output by the attitude sensor and a relationship of a coordinate system of the camera to the vehicle coordinate system, wherein the first external parameter of the camera comprises at least one of a mounting position and a mounting angle of the camera with respect to the ground. 

	However, in the same field of endeavor of vehicle controls Furusho discloses:

	and a processor (Furusho [0030]) configured to calculate an attitude-sensor reliability level that is a reliability level of the attitude sensor, (Furusho [0009] [0030] clm 1 wherein the attitude information is based on the accuracy of the sensors, i.e. the attitude of the vehicle is based on the accuracy of gathered information to determine if it is accurate/reliable)  and estimate, in the case where the calculated attitude-sensor reliability level is greater than an attitude sensor reliability predetermined threshold, (Furusho [0030-0036] clm 1 wherein the gradient and accuracy of the information is used to determine the vehicle attitude, i.e. the attitude information estimation is based on a threshold) a first external parameter of the camera using the attitude information output by the attitude sensor and a relationship of a coordinate system of the camera to the vehicle coordinate system, (Furusho clm 1 [0030-0036] wherein the information of the image unit and the attitude information is based on the road information such as lane markers) wherein the first external parameter of the camera comprises at least one of a mounting position and a mounting angle of the camera with respect to the ground. (Furusho [0036] wherein the camera system for estimating the road condition includes a camera height i.e. a mounting position with respect to the ground). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the attitude reliability and estimation of Furusho with the vehicle control system of Oh because one of ordinary skill would have been motivated to make this modification in order to improve a vehicle image and attitude control system through adding additional steps of identifying lane markers and vehicle displacement to determine the accuracy of vehicle information (Furusho [0003-0010]).

	Additionally and as an alternative, in the same field of endeavor of vehicle controls Chietein discloses:

	a processor configured to (Chietein fig.1 element 13 wherein the controller is interpreted as equivalent to the processor) calculate an attitude-sensor reliability level that is a reliability level of the attitude sensor, and estimate, in the case where the calculated attitude-sensor reliability level is greater than an attitude sensor reliability predetermined threshold, a first external parameter of the camera using the attitude information output by the attitude sensor and a relationship of a coordinate system of the camera to the vehicle coordinate system, (Chietein [0050] wherein the vehicle system determines a change of the attitude of the vehicle mounted cameras if the difference is over a threshold amount i.e. above a reliability threshold) wherein the first external parameter of the camera comprises at least one of a mounting position and a mounting angle of the camera with respect to the ground. (Chietein [0050] wherein the vehicle height changes with the loading condition and the attitude and height of the cameras also change with regards to the vehicle height). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the attitude threshold and camera height of Chietein with the vehicle control system of Oh and Furusho because one of ordinary skill would have been motivated to make this modification in order to accurately and appropriately compensate the camera due to changes in the vehicle to provide driving support (Chietein [0005] [0050]).

	Regarding claim 6 Oh discloses:

	A calibration apparatus mounted in a vehicle and connected to an attitude sensor that acquires attitude information regarding a vehicle coordinate system of the vehicle and (Oh abstract, [0012] [0020] [0072] wherein the vehicle has an attitude sensor related to the coordinate system) a camera that captures an image of the surroundings of the vehicle, the calibration apparatus comprising: (Oh [0012] wherein the image pickup unit is a camera) ... an external parameter of the camera using the attitude information output by the attitude sensor and a relationship of a coordinate system of the camera to the vehicle coordinate system, (Oh [0022] [0032] [0044] [0072] wherein the camera i.e. image pickup unit uses the misalignment information i.e. attitude information from the angular sensors) … 

	As an alternative and in addition, Oh does not appear to disclose:

	and a processor configured to calculate an attitude-sensor reliability level that is a reliability level of the attitude sensor, and estimate, in the case where the calculated attitude-sensor reliability level is greater than an attitude sensor reliability predetermined threshold, an external parameter of the camera using the attitude information output by the attitude sensor and a relationship of a coordinate system of the camera to the vehicle coordinate system, wherein the external parameter of the camera comprises at least one of a mounting position and a mounting angle of the camera with respect to the ground. 

	However, in the same field of endeavor of vehicle controls Furusho discloses:

	and a processor (Furusho [0030]) configured to calculate an attitude-sensor reliability level that is a reliability level of the attitude sensor, (Furusho [0009] [0030] clm 1 wherein the attitude information is based on the accuracy of the sensors, i.e. the attitude of the vehicle is based on the accuracy of gathered information to determine if it is accurate/reliable)  and estimate, in the case where the calculated attitude-sensor reliability level is greater than an attitude sensor reliability predetermined threshold, (Furusho [0030-0036] clm 1 wherein the gradient and accuracy of the information is used to determine the vehicle attitude, i.e. the attitude information estimation is based on a threshold) an external parameter of the camera using the attitude information output by the attitude sensor and a relationship of a coordinate system of the camera to the vehicle coordinate system, (Furusho clm 1 [0030-0036] wherein the information of the image unit and the attitude information is based on the road information such as lane markers) wherein the external parameter of the camera comprises at least one of a mounting position and a mounting angle of the camera with respect to the ground. (Furusho [0036] wherein the camera system for estimating the road condition includes a camera height i.e. a mounting position with respect to the ground). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the attitude reliability and estimation of Furusho with the vehicle control system of Oh because one of ordinary skill would have been motivated to make this modification in order to improve a vehicle image and attitude control system through adding additional steps of identifying lane markers and vehicle displacement to determine the accuracy of vehicle information (Furusho [0003-0010]).

	Additionally and as an alternative, in the same field of endeavor of vehicle controls Chietein discloses:

	a processor configured to (Chietein fig. 1 13 wherein the controller is interpreted as equivalent to the processor) calculate an attitude-sensor reliability level that is a reliability level of the attitude sensor, and estimate, in the case where the calculated attitude-sensor reliability level is greater than an attitude sensor reliability predetermined threshold, an external parameter of the camera using the attitude information output by the attitude sensor and a relationship of a coordinate system of the camera to the vehicle coordinate system, (Chietein [0050] wherein the vehicle system determines a change of the attitude of the vehicle mounted cameras if the difference is over a threshold amount i.e. above a reliability threshold) wherein the external parameter of the camera comprises at least one of a mounting position and a mounting angle of the camera with respect to the ground. (Chietein [0050] wherein the vehicle height changes with the loading condition and the attitude and height of the cameras also change with regards to the vehicle height). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the attitude threshold and camera height of Chietein with the vehicle control system of Oh and Furusho because one of ordinary skill would have been motivated to make this modification in order to accurately and appropriately compensate the camera due to changes in the vehicle to provide driving support (Chietein [0005] [0050]).


	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Furusho and Chietein as applied to claim 1 above, further in view of Kawasaki et al. (US Pre-Granted publication No. US 2017/0270373 A1 hereinafter “Kawasaki”).

	Regarding claim 2 Oh in view of Furusho and Chietein discloses all of the limitations of claim 1 and Oh further discloses:

	The calibration system according to claim 1, wherein the processor is further configured to calculate a camera reliability level that is a reliability level of the camera; (Oh [0004] [0007] [0075] wherein the camera accuracy is calibrated for misalignment i.e. the reliability of the camera is calculated) estimate, in the case 53case where the calculated camera reliability level is greater than a predetermined threshold, an external parameter of the image pickup unit using output of the image pickup unit; (Oh [0072-0075] wherein the camera estimates the distortion level of the images in order to enhance the accuracy of the camera) where the calculated camera reliability level is greater than a camera reliability predetermined threshold, … and calculate, … and the calculated camera reliability level is greater than the attitude sensor reliability predetermined threshold, (Oh [0064-0065] wherein the rotation/misalignment of the camera is calculated, and a threshold is interpreted as any value over the estimated angular misalignment) the relationship of the coordinate system of the camera to the vehicle coordinate system, (Oh [0022] [0032] [0044] [0072] wherein the camera i.e. image pickup unit uses the misalignment information i.e. attitude information from the angular sensors) … 

	Oh does not appear to disclose:

	in the case where the calculated attitude-sensor reliability level is greater than the attitude-sensor reliability threshold or and a second external parameter of the image pickup unit using output of the image pickup unit; or based on the first external parameter and the second external parameter. 

	However, in the same field of endeavor of vehicle controls Furusho discloses:

	“in the case where the calculated attitude-sensor reliability level is greater than the attitude-sensor reliability predetermined threshold” (Furusho [0030-0036] clm 1 wherein the gradient and accuracy of the information is used to determine the vehicle attitude, i.e. the attitude information estimation is based on a threshold)



	Additionally and as an alternative Chietein discloses:

	“in the case where the calculated attitude-sensor reliability level is greater than the attitude-sensor reliability predetermined threshold” (Chietein [0050] wherein the vehicle system determines a change of the attitude of the vehicle mounted cameras if the difference is over a threshold amount i.e. above a reliability threshold) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the attitude threshold and camera height of Chietein with the vehicle control system of Oh and Furusho because one of ordinary skill would have been motivated to make this modification in order to accurately and appropriately compensate the camera due to changes in the vehicle to provide driving support (Chietein [0005] [0050]).

 	
	Additionally, Oh in view of Furusho and Chietein do not appear to disclose:

and a second external parameter of the image pickup unit using output of the image pickup unit; or based on the first external parameter and the second external parameter. 

	However, in the same field of endeavor of vehicle controls Kawasaki discloses:

	“and a second external parameter of the image pickup unit using output of the image pickup unit;” and “based on the first external parameter and the second external parameter.” (Kawasaki [0028-0029] wherein the camera potion is used to determine the positioning of road markers i.e. the mounting position and angle of the camera with respect to the ground is utilized).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the camera external parameters of a mounting position and angle of Kawasaki with the vehicle control system of Oh and Furusho because one of ordinary skill would have been motivated to make this modification in order to provide a consistent and repeatable viewing system for calibrating and recognizing the road shape of the vehicle (Kawasaki [0005] [0028-0029]).

	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Furusho and Kawasaki and Chietein as applied to claim 1 above, further in view of Gustafsson et al. (US Pre-Granted publication No. US 2004/0199300 A1 hereinafter “Gustafsson”).

	Regarding claim 3 Oh in view of Furusho and Chietein discloses all of the limitations of claim 1 and Oh further discloses:

	The calibration system according to claim 1, further … and the output of the camera (Oh [0012] wherein the image pickup unit is a camera) … 

	Oh does not appear to disclose:

	wherein the processor is further configured to determine a straight-traveling state and a cornering state of the vehicle; and calibrate the attitude sensor based on an output of the attitude sensor… in the straight- traveling state determined by the running state determination unit and the output of the attitude sensor … in the cornering state 54determined by the running state determination unit.  

	However, in the same field of endeavor of vehicle control systems Gustafsson discloses:

	wherein the processor (Gustafsson [0053]) is further configured to determine a straight-traveling state  (Gustafsson [0074] wherein the vehicle is driving straight) and a cornering state of the vehicle; (Gustafsson [0030] [0055] [0069] wherein the yaw rates are calculated for the cornering condition in the driver information processing unit i.e. the running state determination unit) and calibrate the attitude sensor based on an output of the attitude sensor … in the straight- traveling state determined by the running state determination unit and the output of the attitude sensor … in the cornering state 54determined by the running state determination unit.  (Gustafsson [0068-0069] wherein the calibrating sensor for the yaw/attitude is influenced by the gyro yaw and the curve of the traveling vehicle i.e. the road travel).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the running state of Gustafsson with the vehicle control system of Oh and Furusho and Kawasaki because one of ordinary skill would have been motivated to make this modification in order to allow for more control of the camera and vehicle system by determining the state of travel of the vehicle to increase the accuracy and reliability of camera calibration based on the state of the vehicle (Gustafsson [0009]).

	Regarding claim 4 Oh in view of Furusho and Chietein and Kawasaki and Gustafsson disclose all of the limitations of claim 3 but Oh does not appear to disclose:

	wherein the processor is further configured to calculate the attitude-sensor reliability level based on a period of time elapsed from the time when the attitude sensor is calibrated. 

	However, in the same field of endeavor of vehicle controls Furusho discloses: 

	“wherein the processor is further configured to calculate the attitude-sensor reliability level based on a period of time elapsed from the time when the attitude sensor is calibrated.” (Furusho [0039] wherein the attitude and reliability information is calculated on a constant time interval).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the attitude reliability and estimation of Furusho with the vehicle control .

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Furusho and Chietein and Kawasaki as applied to claim 2 above, further in view of Higuchi et al. (US Pre-Granted publication No. US 2008/0192984 A1 hereinafter “Higuchi”).

	Regarding claim 5 Oh in view of Furusho and Chietein Kawasaki discloses all of the limitations of claim 2 but does not appear to further disclose:

	the processor is further configured to evaluate contrast of the image captured by the camera; and use differences among a plurality of images captured by the camera at different times to evaluate a sticking object shielding an imaging plane of the camera, and the processor calculates the camera reliability level using the evaluation of the contrast of the image captured by the camera and the evaluation of the sticking object.  

	However, in the same field of endeavor of vehicle controls Higuchi discloses:

	the processor (Higuchi [0047]) is further configured to evaluate contrast of the image captured by the camera; (Higuchi [0003] [0089] wherein the imaging detection checks for contrast when determining the reliability) and use differences among a plurality of images captured by the camera at different times to evaluate a sticking object shielding an imaging plane of the camera, (Higuchi [0046] [0054] wherein the judgement of the vehicle system/camera is partially based on detecting water or dirt on the camera i.e. the camera area is shielded by foreign particulates (specification [0028]) and the processor calculates the camera reliability level using the evaluation of the contrast of the image captured by the camera and the evaluation of the sticking object.   (Higuchi [0003] [0089] wherein the imaging detection checks for contrast when determining the reliability).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the contrast and shielding determination of Higuchi with the vehicle control system of Oh and Furusho and Kawasaki because one of ordinary skill would have been motivated to make this modification in order to correct for foreign particulates on the camera and supply this information to the rest of the system in order to maintain safe operating status based on the available information (Higuchi [0046]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 5638116 determines a vehicle reliability of the camera attitude parameters during acceleration
US 9280824 discloses a camera attitude estimate and threshold based on pitch angles and vehicle speed 
US 20180025508 discloses a camera attitude based on the sensed ground slope 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664  

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664